



Exhibit 10.8


Named Executive Officer Salary and Bonus Arrangements for 2008


Base Salaries


The base salaries for 2008 for the following executive officers of Great
Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank") are
as follows:


Name and Title
Base Salary
     
William V. Turner
$200,000
Chairman of the Board of
the Company and the Bank
 
Joseph W. Turner
$228,800
President and Chief
Executive Officer of the
Company and the Bank
 
Rex A. Copeland
$178,231
Treasurer of the Company
and Senior Vice President and
Chief Financial Officer of the Bank
 
Steven G. Mitchem
$190,000
Senior Vice President and Chief
Lending Officer of the Bank
 
Douglas W. Marrs
$105,755
Secretary of the Company and
Secretary, Vice President – Operations of the Bank   Linton J. Thomason
$103,214  Vice President – Information Services  of the Bank   

 
Description of Bonus Arrangements


The bonus arrangement for William V. Turner and Joseph W. Turner has not been
changed. For 2008, William V. Turner waived his right (as he did in 2007 and
2006) to receive the annual cash bonus provided for under his employment
agreement (one-half of one percent of the Company's pre-tax net income). For
2008 (as it was in 2007 and 2006), the annual cash bonus payable to Joseph W.
Turner under his employment agreement will be three-fourths of one percent of
the Company's pre-tax net income. For 2008, each of Messrs. Copeland, Mitchem
and Marrs, along with the other executive officers of the Company and the Bank,
will be eligible for a cash bonus of up to 15.75% of his base annual salary
(compared to 15% in prior years), with up to 8.25% of the bonus based on the
extent to which the Company achieves targeted earnings per share results and up
to 7.5% based on the officer's individual performance. In addition, effective
for 2008, achievement of targeted earnings per share results will be measured on
a quarterly, rather than an annual, basis. Any bonuses earned will continue to
be paid out at or shortly after the end of the year.

